03/18/2021



                                                                                       Case Number: DA 20-0391




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Case No. 20-0391

TRACY FORTNER and MARCY FORTNER,

                                       Appellants,

vs.


BROADWATER CONSERVATION DISTRICT,

                                       Appellee.


      ORDER GRANTING APPELLEE’S SECOND MOTION FOR 30 DAY
                         EXTENSION



      The Court being in receipt of Appellee’s Unopposed Second Motion for

Extension of Time to File Opening Brief and good cause appearing, Now

Therefore,

      IT IS HEREBY ORDERED the Appellee may file its Opening Brief on or

before April 19, 2021.

                   DATED and ELECTRONICALLY SIGNED as noted below.




                                          1                                 Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 March 18 2021